DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-20 are pending in the instant invention.  According to the In The Claims, filed November 29, 2021, claims 1 and 13 were amended.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/035869, filed June 4, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/515,403, filed June 5, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, with traverse, in the reply filed on January 19, 2021, is acknowledged: a) Group I - claims 1-14; and b) substituted phenothiazine of formula (I) - p. 25, Example 3, shown to the right below, and hereafter referred to as 4-(2-chloro-10H-phenothiazin-10-yl)butane-1-sulfonic acid, where A = -alkylenyl-; R1 = -H; R2= -H; at C-2, X = -Cl; X1 = -S-; and X2 = -SO3H.  Claims 1-5, 8 and 14 read on the elected species.
	Similarly, the inventor or joint inventor should further note that supposed errors in the restriction requirement were not distinctly and specifically pointed out, the election has been treated as an election, without traverse.  See MPEP § 818.03(a).
	Likewise, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Next, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted phenothiazines of the formula (I).  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 15-20, directed to methods of using the allowable substituted phenothiazines of the formula (I), previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Then, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on November 18, 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Furthermore, the inventor or joint inventor should also note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on April 6, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the In The Claims, filed November 29, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1-20 is contained within.

Reasons for Allowance

	Claims 1 and 13-20 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to: (1) substituted phenothiazines of the formula (I), as recited in claim 1; and (2) a method for reducing the accumulation of intrinsically disordered proteins in a subject, as recited in claim 15, respectively.
	Consequently, the limitation on the core of the substituted phenothiazines of the formula (I) that is not taught or fairly suggested in the prior art is X2 on the periphery of the phenothiazine core.
	Moreover, the methodical step that is not taught or fairly suggested in the prior art is the step of administering to a subject in need thereof a therapeutically effective amount of a substituted phenothiazine of the formula (I).  This methodical step is present in the method for reducing the accumulation of intrinsically disordered proteins in a subject, as recited in claim 15.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
SMALL MOLECULE PROTEASOME ACTIVATORS AND USES THEREOF

	has been deleted and replaced with the following:
---“SUBSTITUTED PHENOTHIAZINES AS PROTEASOME ACTIVATORS”---

	The ABSTRACT of the disclosure:
The disclosure is directed to compounds of the formula (I) and (II) and uses of such compounds to treat, among other conditions, neurodegenerative diseases and cancers.

	has been deleted and replaced with the following:
---“The disclosure is directed to compounds of the formula (I):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(I)

and uses of such compounds to treat neurodegenerative diseases and cancers.”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:

---“	A compound of formula (I):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(I)

wherein:

	A is alkylenyl;
	R1 is H;
	R2 is H;
	X is Cl;
	X1 is -S-; and
	X2 is S(O)2OH.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, wherein the compound is selected from the group consisting of:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
;

and 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a compound of claim 1 and a pharmaceutically acceptable excipient.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“	A method for reducing the accumulation of intrinsically disordered proteins in a subject, wherein the method comprises administering to the subject in need thereof a therapeutically effective amount of a compound of formula (I):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(I)

wherein:

	A is alkylenyl;
	R1 is H;
	R2 is H;
	X is Cl;
	X1 is -S-; and
	X2 is S(O)2OH.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 15, wherein the intrinsically disordered protein is selected from the group consisting of B-cell lymphoma 2, c-Fos, c-Mys, an oxidatively damaged protein, polyglutamine, superoxide dismutase 1, alpha-synuclein, and tau.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 15, wherein the subject has a neurodegenerative disease.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 17, wherein the neurodegenerative disease is selected from the group consisting of Alzheimer’s disease, amyotrophic lateral sclerosis, Huntington’s disease, and Parkinson’s disease.”---

	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 15, wherein the subject has cancer.”---

	In claim 20, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 19, wherein the cancer is selected from the group consisting of breast cancer, cervical cancer, colon cancer, glioblastoma, melanoma, myeloid leukemia, osteosarcoma, and small-cell lung carcinoma.”--- .

	Claims 2-12 have been cancelled.

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ricardo J. Moran (Reg. No. 48,735) on January 11, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624